Citation Nr: 0524703	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  02-07 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for Parkinson's 
disease, claimed as secondary to a closed head injury in 
service.

2.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of a closed head injury.

3.  Entitlement to a total rating based on unemployability 
due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The veteran had active military service from July 1950 to 
July 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to the veteran's 
appeal.  

With respect to the issue of entitlement to service 
connection for Parkinson's disease secondary to service-
connected head trauma, the Board notes that a rating decision 
denying this benefit was issued in November 2001.  The 
veteran submitted his notice of disagreement in January 2002.  
However, the issue has not been the subject of a statement of 
the case.  As the notice of disagreement has placed the issue 
in appellate status, the matter must be remanded for the RO 
to issue a statement of the case on the issue of whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for a back disability as 
secondary to the service-connected residuals of a gunshot 
wound to the right thigh.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  

The veteran seeks an initial evaluation in excess of 10 
percent for the residuals of a closed head injury in service.  
He has consistently reported dizziness.  The medical evidence 
of record also indicates positional vertigo, nausea, and 
memory problems.  As noted, the veteran also suffers from 
Parkinson's disease.  The nature and extent of the service-
connected residuals of the closed head injury are unclear.  
Moreover, the veteran has not received a VA examination of 
his service-connected disability since 2000.  Therefore, the 
Board concludes that further testing is necessary in order to 
determine the extent of the service-connected disability, and 
whether it includes a neurological component.  

The veteran also seeks a total rating based on 
unemployability.  The development of evidence concerning the 
issues in this case might result in a higher total disability 
rating.  The Board has therefore concluded that it would be 
inappropriate at this juncture to enter a final determination 
on the issue of a total rating based on individual 
unemployability due to the veteran's service-connected 
disabilities.  See Henderson v. West, 12 Vet.App. 11 (1998), 
citing Harris v. Derwinski, 1 Vet.App. 180 (1991), for the 
proposition that where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the claims 
are inextricably intertwined.

In light of the circumstances discussed above, the Board has 
concluded that further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  
Compliance requires that the veteran be 
notified of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the specific 
claim or claims.  The RO must indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant, and which portion, if any, 
the Secretary will attempt to obtain on 
behalf of the claimant.  

2.  The RO should issue a Statement of 
the Case (SOC) regarding the issue of 
entitlement to service connection for 
Parkinson's disease secondary to a closed 
head injury. The SOC must include a 
summary of all the pertinent evidence of 
record and citations to the applicable 
legal criteria governing petitions to 
reopen previously denied and unappealed 
claims, including 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156.  The RO should also 
inform the veteran of the requirements to 
perfect an appeal with respect to that 
issue.

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA neurological examination 
to determine the nature and extent of his 
service-connected residuals of a closed 
head injury.  The veteran's claims file, 
to include the service medical records, 
be made available to the examiner for 
review in this case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner. The examiner should elicit a 
complete history from the veteran.  The 
examiner should specifically identify all 
neurological manifestations directly 
attributable to the veteran's closed head 
injury.  The examiner should specifically 
indicate whether the veteran suffers from 
multi-infarct dementia due to his in-
service closed head injury.  The examiner 
should also identify any purely 
neurological symptoms attributable to the 
service connected disability.  The 
examiner should also provide an opinion 
regarding the impact of the residuals of 
the closed head injury on the veteran's 
ability to work.  The complete rationale 
for all opinions expressed must be 
provided in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


